The evidence in this case is without conflict or dispute. This court is of the opinion that the state in this case failed to meet the burden of proof, and that the evidence, as a whole, was insufficient to overcome the presumption of innocence which attended the accused throughout the trial. Under this evidence he should have been discharged. For the error in refusing the affirmative charge, requested *Page 675 
in writing, the judgment of conviction is reversed and the cause remanded.
Reversed and remanded.